Case 14-32821-sgj11 Doc 1349 Filed 03/29/21                                   Entered 03/29/21 19:37:15                       Page 1 of 3




Casey Doherty
Texas Bar No.: 24078431
DENTONS US LLP
1221 McKinney Street, Suite 1900
Houston, TX 77010
Telephone: 713-658-4600
Facsimile: 713-739-0834
Casey.doherty@dentons.com
COUNSEL FOR LIFE CARE
SERVICES, LLC


                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION


IN RE: SEARS METHODIST                                                       §
RETIREMENT SYSTEMS, INC., et al1                                             §          CASE NO.: 14-32821-11
                                                                             §
                                            DEBTORS                          §          CHAPTER 11
                                                                             §
                                                                             §          Jointly Administered

      LIFE CARE SERVICES, LLC’s FIRST AMENDED LIST OF WITNESSES AND
     EXHIBITS FOR HEARING CONTINUED TO APRIL 1, 2021, AT 2:00 P.M. (CDT)

           Life Care Services, LLC, interested party, (hereafter “LCS”), amends its List of Witnesses

and Exhibits … [Docket No. 1342] and hereby designates the following witnesses and exhibits

(the “Witness and Exhibit List”) for the hearing scheduled for April 1, 2021, at 2:00 p.m. (CDT)

(the “Hearing”) on the following matter:

           1.         Motion for Entry of Supplemental Order Confirming Sale of Abilene Property
                      [Dkt. 1336].




1 The debtors in these Chapter 11 Cases along with the last four (4) digits of their taxpayer identification numbers, are: Sears Methodist
Retirement System, Inc. (633), Canyons Senior Living, L.P. (8545), Odessa Methodist Housing, Inc. (9569), Sears Brazos Retirement
Corporations (8053), Sears Caprock Retirement Corporation (9581), Sears Methodist Centers, Inc. (4917), Sears Methodist Foundation (2545),
Sears Panhandle Retirement Corporation (3233), Sears Permian Retirement Corporation (7608), Sears Plains Retirement Corporation (8233),
Sears Tyler Methodist Retirement Corporation (0571) and senior Dimensions, Inc. (4016). The mailing address of each of the debtors, solely for
purposes of notices and communications, is 2100 Ross Avenue, 21st Floor, c/o Paul Rundell, Dallas, Texas 75201.



117518007\V-2
Case 14-32821-sgj11 Doc 1349 Filed 03/29/21            Entered 03/29/21 19:37:15      Page 2 of 3




A.     WITNESSES

                                           Witness
 1.    Any witness called by another party at the Hearing.

B.     EXHIBITS


   LCS                  Description of Exhibit                Offered Obj. Admitted
 Exhibit
    No.
 1.      Declaration of Julie McLean
 1-A     Email Sent From Charles Rubio to Julie McLean on
         March 4, 2021
 1-B     Email Sent From Charles Rubio to Julie McLean on
         March 17, 2021
 2       Special Warranty Deed between Sears Methodist
         Center Inc. and Texas Methodist Foundation - Abilene
         Property
 3       Special Warranty Deed between Sears Methodist
         Center Inc. and Texas Methodist Foundation - Waco
         Property

       LCS reserves the right to use additional exhibits for purposes of rebuttal or impeachment

and to further supplement the Witness and Exhibit List as appropriate. LCS also reserves the right

to rely upon and use as evidence (i) additional documents produced by the Debtors, (ii) exhibits

included on the exhibit lists of any other parties in interest, and (iii) any pleading, hearing

transcript, or other document filed with the Court in this case.




                                                  2
Case 14-32821-sgj11 Doc 1349 Filed 03/29/21        Entered 03/29/21 19:37:15      Page 3 of 3




                                           Respectfully submitted,

                                           By: /s/ Casey Doherty
                                                   Casey Doherty
                                                   Texas Bar No.: 24078431
                                                   DENTONS US LLP
                                                   2000 McKinney Ave., Suite 1900
                                                   Dallas, TX 77201
                                                   Telephone: 214-259-0999 (office)
                                                   713-725-3877 (mobile)
                                                   Facsimile: 713-739-0834
                                                   Casey.doherty@dentons.com

                                           COUNSEL FOR LIFE CARE SERVICES, LLC



                               CERTIFICATE OF SERVICE

        I hereby certify that on March 29, 2021, a copy of the foregoing document was served
electronically on those parties registered to receive electronic notice via the Court’s CM/ECF
system and by email to the following:

Charles M. Rubio
Parkins Lee & Rubio LLP
50 Main Street, Suite 1000
White Plains, NY 10606
Email: crubio@parkinslee.com

Wells Fargo Bank, National Association
c/o Charles W. Azano, Esq.
Mintz Levin
One Financial Center
Boston, MA 02111-2657
Email: CWAzano@mintz.com
                                                  /s/ Casey Doherty
                                                  Casey Doherty




                                              3
